Case: 18-15166   Date Filed: 11/05/2019   Page: 1 of 6


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-15166
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:18-cv-01717-TWT



TANYA SINGH DIXIT,

                                                               Plaintiff-Appellee,

                                  versus

AKASH DIXIT,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (November 5, 2019)

Before MARCUS, DUBINA and HULL, Circuit Judges.

PER CURIAM:
               Case: 18-15166     Date Filed: 11/05/2019    Page: 2 of 6


      Appellant Akash Dixit appeals, pro se, the district court’s denial of his three

post-judgment motions (1) for review of possible judicial incompetence, (2) for

relief from final judgment, and (3) to “vacate all inhuman and unconstitutional

orders of separating minor children from their parents who are legal residents of

the [United States]” (“motion to vacate separation orders”), which he filed after the

district court sua sponte remanded his removed domestic relations’ action back to

state court for lack of jurisdiction, denied his construed Federal Rule of Civil

Procedure 59(e) motion for reconsideration, and denied his motion for e-filing

access and waiver of fees. As relevant background, Dixit already unsuccessfully

appealed from the district court’s remand order and denial of his construed Rule

59(e) motion, and, although he did not raise the issue on appeal, the district court’s

denial of his motion for e-filing access and waiver of fees. Dixit v. Dixit, 769 F.

App’x 879, 881 (11th Cir. 2019) (unpublished).

      In this appeal, Dixit primarily challenges the district court’s initial order

remanding his case back to state court. He argues that the district court: (1) had

limited jurisdiction to vacate a state court order “that [was] void on its face”;

(2) erred in its original jurisdictional determination because the state courts were

“siding with [his ex-spouse’s] white skinned attorney”; (3) erred in determining

that his case was a domestic relations case rather than a “fraudulent immigration

attempt” by his ex-spouse; and (4) erred in alternatively determining that the time


                                           2
              Case: 18-15166     Date Filed: 11/05/2019    Page: 3 of 6


period for removal had expired after the September 2016 service, as he alleges that

he was never served. Notably, he does not address the district court’s denial of his

three post-judgment motions for review of possible judicial incompetence, for

relief from final judgment, and to vacate separation orders, although he did

mention these issues in separately filed motions.

      We will address each issue in turn.

                                          I.

      We have an obligation to satisfy ourselves of our own jurisdiction and may

raise the issue sua sponte. AT&T Mobility, LLC v. Nat’l Ass’n for Stock Car Auto

Racing, Inc., 494 F.3d 1356, 1360 (11th Cir. 2007). We review jurisdictional

issues de novo. Id.

      The timely filing of a notice of appeal is a mandatory prerequisite to the

exercise of appellate jurisdiction in a civil action. Bowles v. Russell, 551 U.S. 205,

214, 127 S. Ct. 2360, 2366 (2007). Generally, a notice of appeal in a civil action

must be filed no later than 30 days after the judgment or order appealed from is

entered on the docket. See Fed. R. App. P. 4(a)(1)(A). Federal Rule of Appellate

Procedure 4(a)(6) “provides the exclusive method for extending a party’s time to

appeal for failure to receive actual notice that a judgment or order has been

entered.” Vencor Hosps., Inc. v. Standard Life & Accident Ins. Co., 279 F.3d
1306, 1311 (11th Cir. 2002). Under Rule 4(a)(6), the court may reopen the time to


                                          3
               Case: 18-15166     Date Filed: 11/05/2019    Page: 4 of 6


appeal, for a period of 14 days, if all of the following conditions are met: (1) the

court finds that the moving party did not receive notice of entry of the judgment or

order within 21 days of entry; (2) a motion “is filed within 180 days after the

judgment or order is entered or within 14 days after the moving party receives

notice” of the entry, whichever is earlier; and (3) “the court finds that no party

would be prejudiced.” Fed. R. App. P. 4(a)(6).

      Here, although the district court granted Dixit leave to file an out-of-time

appeal with regard to its denial of his motions for review of possible judicial

incompetence, for relief from final judgment, and to vacate separation orders, the

district court’s order did not allow him to challenge its earlier decisions in a

separate and second appeal. There is no question that Dixit received notice of the

district court’s earlier orders. Moreover, the district court’s remand order was

entered on May 7, 2019, more than 180 days before Dixit’s Rule 4(a)(6) motion

that was filed on November 19, 2018. See Fed. R. App. P. 4(a)(6); Vencor Hosps.,

Inc., 279 F.3d at 1311 (Rule 4(a)(6) provides the exclusive method for extending

time to appeal for failure to receive actual notice of a judgment or order).

Accordingly, to the extent that Dixit seeks to relitigate the issues from his earlier

appeal or the district court’s denial of his motion for e-filing access and waiver of

fees, we dismiss the appeal as to these issues for lack of jurisdiction.

                                          II.


                                           4
               Case: 18-15166       Date Filed: 11/05/2019   Page: 5 of 6


      A legal claim or argument that is not plainly and prominently raised in an

initial brief before us is deemed abandoned. Sapuppo v. Allstate Floridian Ins.

Co., 739 F.3d 678, 680–81 (11th Cir. 2014). An issue is not plainly and

prominently raised when a party fails to advance any arguments or cite any

authority to establish error. Id.

      Although “we give liberal construction to the pleadings of pro se litigants,”

such litigants are still required “to conform to procedural rules.” Albra v. Advan,

Inc., 490 F.3d 826, 829 (11th Cir. 2007) (quoting Loren v. Sasser, 309 F.3d 1296,

1304 (11th Cir. 2002)). A party may not adopt legal arguments raised in separate

legal proceedings, as we have held that we will not consider any arguments that a

party attempts to make by incorporating by reference arguments made in other

district court pleadings. See Four Seasons Hotels & Resorts, B.V. v. Consorcio

Barr S.A., 377 F.3d 1164, 1167 n.4 (11th Cir. 2004) (declining to consider

arguments made in the district court and “incorporate[ed] by reference” into the

brief on appeal because doing so would bypass briefing space limitations and

transfer the appellant’s duty to make arguments to us).

      Here, Dixit has abandoned any challenge to the court’s orders denying his

motions for e-filing access and waiver of fees, for review of possible judicial

incompetence, for relief from final judgment, and to vacate separation orders by

failing to properly raise these issues in his appellate brief. See Sapuppo, 739 F.3d
5
                 Case: 18-15166        Date Filed: 11/05/2019        Page: 6 of 6


at 680–81. It follows that if a party cannot incorporate arguments in the district

court by reference in order to bypass this Court’s filing requirements, a party

cannot incorporate arguments in multiple, separate motions to do so, either.

Cf. Consorcio Barr S.A., 377 F.3d at 1167 n.4. Accordingly, we affirm because

Dixit abandoned these arguments. See Sapuppo, 739 F.3d at 680–81. 1

       DISMISSED IN PART, AFFIRMED IN PART.




       1
          We note that, even if Dixit had not abandoned this issue, the district court did not err in
denying Dixit’s motions for review of possible judicial incompetence, for relief from final
judgment, and to vacate separation orders, as his earlier appeal divested the district court of the
authority to grant him the relief he sought. See Fed. R. Civ. P. 62.1(a). Any argument that the
district court should have engaged with the merits of his motions fails, as Rule 62.1 has no such
requirement. See id.
                                                  6